DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Giuffre (US 2009/0314377) in view of Cohen (US2005/0258278) and Vildibill (US 6,736,337).
Regarding claim 1, Giuffre discloses a drip irrigation hose with an emitter, devoid of fluid storage, the emitter comprising:
at least two sets of a plurality of holes directly moulded in the emitter (holes within 104 and holes within 114) (Each side has a set of openings formed by tongues 104 and 114 that are molded as a part of the emitter), and extending along an entire length of a first edge and a second edge of the emitter (Figure 6, the sets of holes extend along a length of a first and second edge of the emitter), wherein the at least two sets of the plurality of holes enable filtration (Column 9, lines 18-20); a set of at least two of the plurality of holes run along the first edge (Figure 7, a set of the holes created by tongues 104 and 114 run along the left side of the emitter) and another set of at least two sets of the plurality of holes run along the second edge (Figure 7, a set of the holes created by tongues 104 and 114 run along the right side of the emitter), each set of the plurality of holes comprises a plurality of outer holes of same size and shape, run along a periphery of the emitter (Figure 7), and an inner hole running at an inner space of the emitter (Figure 7), 
three connected zones comprising an inlet area (Examiner’s Annotated Figure 1), a flow regulating area (Examiner’s Annotated Figure 1), and an outlet area, directly moulded in the emitter (Examiner’s Annotated Figure 1, each of the areas are integrally molded into the body of the emitter); 
wherein the inlet area (Examiner’s Annotated Figure 1) comprises:
an inlet support positioned at a first side of the emitter (Examiner’s Annotated Figure 1), wherein the inlet support has a funnel shape (Figure 7), 
wherein the inner holes comprise a first inlet positioned parallel to the plurality of outer holes (Examiner’s Annotated Figure 1 and Figure 7), extending along the entire length of the first edge of the emitter (Examiner’s Annotated Figure 1); and
a second inlet positioned parallel to the plurality of outer holes, extending along the entire length of the second edge of the emitter (Examiner’s Annotated Figure 1, There is an inlet on each side of the emitter), wherein the plurality of inner holes on the first edge and the second edge have a rectangular shape with rounded edges (Figure 7); 
the flow regulating area comprises:
a labyrinth (102) comprising a zigzag flow channel having alternating crests and troughs (Figure 6), the labyrinth (102) having a first end at the inlet area and a second end at the outlet area (Examiner’s Annotated Figure 1); and
the outlet area (Examiner’s Annotated Figure 1) comprises:
an outlet support positioned at a second side of the emitter (Examiner’s annotated Figure 1).
However, Giuffre fails to disclose a plurality of the inner holes of the same shape of the outer holes. 
or a rectangular shaped separating structure extending from at least one corner of the inverted funnel, and separating the at least two sets of the plurality of holes running along the first edge and the second edge.
Cohen discloses an emitter that includes a plurality of inner holes (2122a) and outer (2112a) holes of the same shape (rectangular) (Figure 11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the clamed invention to modify Giuffre with the disclosures of Cohen, providing a plurality of the inner holes (Figure 7, holes within 114), of the same shape (Cohen, Figure 11), in order to provide for adequate filtration of the fluid.
Further, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the holes to be of the same size since it has been held where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Please note Applicant has disclosed no criticality as to the claimed limitation.
Guiffre in view of Cohen further fail to disclose the inner holes extending to the same length as the outer holes. 
It would have been an obvious matter of design choice to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the inner holes to extend to the same length as the outer holes, since Applicant has not disclosed that the claimed structure provides an advantage, is used for a particular purpose, or solves a stated problem (Paragraph 14, Applicant discloses the length of the second inlet can be varied). One of ordinary skill in the art would have further expected Applicant’s invention to perform equally well with the device of Guiffre in view of Cohen, as it would have performed the function of filtering of the fluid at a desired rate.
Vildibill discloses an emitter that includes a separating structure (Examiner’s Annotated Figure 2) extending from a corner of an inverted funnel (Examiner’s Annotated Figure 2), and separating the at least two sets of holes running along a first edge and the second edge (Figure 6, The separating structure separates the first and second sets of holes formed between inlet members 41).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Giuffre in view of Cohen with the disclosures of Vildibill, providing a separating structure (Examiner’s Annotated Figure 2) extending from a corner of the inverted funnel (Examiner’s Annotated Figure 1) and separating the at least two sets of the plurality of holes running along the first edge and the second edge (Guiffre, as modified by Cohen) (Vildibill, Figure 6), in order to provide for strengthening of the body of the emitter.
Guiffre in view of Cohen and Vildibill fails to disclose that the separating structure is rectangular. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the separating structure rectangular, since it has been held that shape is a matter of choice which a person of ordinary skill in the art would have found absent persuasive evidence that the shape is critical. In re Dailey, 357 F.2d 1169, 149 USPQ 47 (CCPA 1966).

    PNG
    media_image1.png
    960
    660
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1

    PNG
    media_image2.png
    328
    217
    media_image2.png
    Greyscale

Examiner’s Annotated Figure 2
Regarding claim 3, Guiffre in view of Cohen and Vildibill discloses the drip irrigation hose with the emitter of claim 1, wherein the plurality of inner holes extends from the first side of the emitter, to a first end of the labyrinth (Figure 7).
Regarding claim 4, Guiffre in view of Cohen and Vildibill discloses the drip irrigation hose with the emitter of claim 1, wherein the outlet support (Examiner’s Annotated Figure 1) extends from a second end of the labyrinth to the second side of the emitter (Figure 7).
Regarding claim 6, Guiffre in view of Cohen and Vildibill discloses the drip irrigation hose with the emitter of claim 1, wherein the emitter is positioned at periphery of the drip irrigation hose (Figure 3 depicts the emitter being placed within the peripheral wall of the hose).
Regarding claim 8, Guiffre in view of Cohen and Vildibill discloses the drip irrigation hose with the emitter of claim 1, wherein the plurality of holes runs along periphery of the emitter (Figure 7).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Giuffre in view of Cohen and Vildibill, further in view of Allport (US 4,247,051).
Regarding claim 5, Guiffre in view of Cohen and Vildibill discloses the drip irrigation hose with the emitter of claim 1, but fails to disclose an emitter wherein the outlet support (Examiner’s Annotated Figure 1) further comprises a plurality of outlet slits.
Guiffre discloses a device including a single outlet slit (101) (Figure 7).
Allport discloses a device including a plurality of outlet slits (6A).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Guiffre in view of Cohen and Vildibill with the disclosures of Allport, providing a plurality of outlet slits (6A), as the configuration was known in the art at the time of invention, and the modification would have yielded predictable results, specifically discharge of the fluid from the emitter in a system where the discharge outlet structure is not a critical element.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752